JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s dismissal order filed June 7, 2004 and its reconsideration order filed July 2, 2004 be affirmed as modified below. Appellant’s damages claims fail in light of the discretionary nature of the appellees’ investigatory and prosecutorial duties, see generally United States v. Nixon, 418 U.S. 683, 693, 94 S.Ct. 3090, 41 L.Ed.2d 1039 (1974); Community for Creative Non-Violence v. Pierce, 786 F.2d 1199, 1201 (D.C.Cir.1986), and her conclusory conspiracy allegations do not require a different result. We therefore affirm the district court’s orders, but modify the dismissal order to reflect a dismissal with prejudice for failure to state a claim.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.